                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  JASON PECK, et al.,                             )
                                                  )
          Plaintiffs,                             )         Civil Action No. 5: 18-615-DCR
                                                  )
  V.                                              )
                                                  )
  AIR EVAC EMS, INC., d/b/a                       )         MEMORANDUM OPINION
  AIR EVAC LIFETEAM,                              )             AND ORDER
                                                  )
         Defendant.                               )

                                    ***    ***   ***       ***

       Plaintiff Jason Peck has filed an unopposed motion for approval of the settlement

agreement and to certify the class. [Record No. 28] The Court has reviewed the motion, the

settlement agreement, conducted a final fairness hearing, and considered all of the objections

to the proposed settlement. For the reasons set forth below, the Court concludes that the notice

provided to potential class members was reasonable, the objections lacked merit, and the

settlement is fair, reasonable, and adequate. Additionally, the requested attorney’s fees are

reasonable. Finally, the schedule for disbursement of the settlement is reasonable.

                                                      I.
       Peck is a former flight nurse employed by Defendant Air Evac EMS, Inc. (“Air Evac”).

He filed a class action on behalf of former flight nurses, flight paramedics, and pilots employed

by Air Evac for overtime compensation dating from October 25, 2013, to July 17, 2019. Before

March 2014, Air Evac required that an individual work one hundred twenty hours per pay

period before receiving overtime pay. Air Evac modified the policy in March 2015 to lower

the threshold to eighty-four hours per pay period before being eligible for overtime

                                              -1-
compensation. Air Evac then changed its policy in July 2018 to pay all flight nurses,

paramedics, and pilots overtime for all hours worked in excess of forty hours per week. Peck

filed this lawsuit alleging that the previous overtime policy violates the Kentucky Wage and

Hour Act (“KWHA”).

       The parties previously agreed to a gross settlement fund of $3,000,000.00, including up

to $800,000.000 in attorney’s fees and costs and a $15,000.00 incentive for Peck. The parties

later filed a motion to amend the settlement seeking $750,000.00 in attorney’s fees and a gross

settlement fund of $2,950,000.00. [Record No. 33] The Court granted the motion to amend

the settlement to reduce the amount of attorney’s fees. The proposed class includes 428

“current and former flight nurses, flight paramedics, and pilots employed by [Air Evac] in the

Commonwealth of Kentucky at any time from October 25, 2013 through July 17, 2019.”

[Record No. 28-2, p. 7] The parties explained that individual settlement payments were

calculated by reviewing Air Evac’s payroll and timecard records to establish the amount of

unpaid overtime for each class member assuming that the claims were true.

       The Court preliminarily approved the proposed settlement; conditionally certified the

class; appointed class counsel, a class representative, and a settlement administrator; approved

the schedule outlined in the settlement agreement; and approved the notice packet and opt-out

form. [Record No. 24] Peck then submitted an unopposed motion for final class certification

and approval of the class action settlement. [Record No. 28] A final fairness hearing was

originally scheduled for October 2019.

       After preliminary approval, Rust Consulting, the administrator of the settlement fund,

obtained an address, website, and toll-free telephone number to receive questions, opt-out

statements, objections, and provide information on the settlement. Air Evac provided Rust
                                             -2-
with a list of the last known addresses, social security numbers, and award amounts for all the

potential class members. Notice packets were mailed to 427 class members through first class

mail and the class members were advised they had a month to file an opt-out statement, dispute,

or objection.   Rust traced addresses for 18 notice packets that had been returned as

undeliverable. Five notice packets remain undeliverable. Additionally, five class members

disputed their individual settlement payment; counsel reviewed the disputes and discussed

them with Rust Consulting. [Record No. 28-1, p. 11] Further, one individual, Caleb Michael

Ensley, submitted an opt-out statement. [Record No. 28-1, p. 11]

       Two individuals submitted letters to the Court to object to the settlement offer. First,

Caroline Caine submitted an objection stating that she was “cheated” out of money owed and

a strong message should be sent by penalizing the defendant more harshly. [Record No. 25]

She sought interest, as well as civil and statutory penalties. Caine originally planned to appear

at the final fairness hearing but did not attend. [Id.] Next, Robert Steven Haney filed an

objection to the settlement offer, explaining that the paperwork sent to him regarding the

lawsuit does not include 32 hours of overtime he worked every other week. [Record No. 26]

He noted that his settlement is only for $1,837.63 for 62 hours of overtime, but he worked 64

hours of overtime every month. [Id.] He attached all of his paystubs to his objection, his offer

letter, and requests to AirEvac for his pay stubs and clock in/clock out sheets. [Record Nos.

26-1, 26-2, 26-3] Haney attended the final fairness hearing and discussed his individual

settlement payment with the Court and counsel for the parties.

       In the motion for final approval and the motion to amend the settlement, the plaintiff

requests final approval of the settlement agreement, approval of attorney’s fees of

$750,000.00, and to accept the remaining schedule for the settlement process. The parties
                                              -3-
request that the deadline for the defendant to provide the gross settlement fund to the

administrator be within seven days of the effective date of the settlement and that the

administrator disburse the gross settlement fund within seven days of receiving the fund.

[Record No. 28-1, p. 12]

       In October 2019, the Court directed the plaintiff to notify the Court regarding whether

it had provided the proper notice under 28 U.S.C. § 1715(b) to the appropriate government

officials. The parties then notified the Court that notice had not originally been filed but was

mailed on October 10, 2019. Accordingly, the final fairness hearing originally scheduled for

October 16, 2019, was continued until January 17, 2020.

       At the final fairness hearing, held on January 17, 2020, the Court discussed the

settlement with counsel and invited anyone present to comment on the settlement if they

wished. The parties discussed the terms of the settlement agreement, the objections, and the

reasonableness of attorney’s fees. Additionally, Class Member Robert Haney appeared and

discussed his objection to the individual settlement agreement. The parties also addressed a

procedure for resolving Haney claim. No other individuals attended the hearing.

                                              II.

       A. Notice

       Rule 23(e)(2) of the Federal Rules of Civil Procedure requires that notice is directed in

a reasonable manner to all class members that would be bound by the settlement. Additionally,

notice must comport with due process by being “reasonably calculated to reach interested

parties.” Karkoukli’s, Inc. v. Dohany, 409 F.3d 279, 283 (6th Cir. 2005). Further, Rule 23(c)

necessitates that notice is provided to the class regarding “the nature of the action; the

definition of the class certified; the class claims, issues, or defenses; information on how a
                                             -4-
class member can enter an appearance with their lawyer; information on how class members

can opt into or out of the settlement; and the binding effect of the settlement agreement.”

       Rust Consulting mailed the notice of settlement through first class mail after receiving

a mailing list from the defendant. It also established a mailing address, toll-free telephone

number, and website that included information about the settlement and a way to reach out

with questions. Rust utilized the National Change of Address Database before mailing notice

packets to 427 class members and explained the potential class members’ options. Rust then

performed address traces on the notice packets returned as undeliverable. Five notice packets

remain undeliverable.

       The steps taken to provide notice to potential class members were reasonable, the notice

packet could be understood by the average prospective class member, and it adequately

explained the terms of the settlement and proposed class members’ options about opting out

or joining the class. See Thacker v. Chesapeake Appalachia, L.L.C., 695 F. Supp. 2d 521, 526

(E.D. Ky. 2010) (concluding that the notice process was adequate under Federal Rule of Civil

Procedure 23 and the standards for due process). Accordingly, the Court finds that the notice

provided was reasonable under the circumstances presented.

       B. Notice Under 28 U.S.C. § 1715

       The Class Action Fairness Act requires that notice be served on the appropriate federal

and state officials within “10 days after a proposed settlement of a class action is filed in

court[.]” 28 U.S.C. § 1715(b). Further, “[a]n order giving final approval of a proposed

settlement may not be issued earlier than 90 days after the later of the dates on which the

appropriate Federal official and the appropriate State official are served with the notice

required under subsection (b).” 28 U.S.C. § 1715(d). Notice was filed after the Court issued
                                             -5-
an Order requesting information about whether appropriate notice had been given. [Record

No. 31] Notice was sent to the appropriate officials on October 10, 2019. [Id.] The appropriate

officials did not respond to the notice or attend the final fairness hearing. The Court concludes

that the defendant complied with the Class Action Fairness Act notice requirements.

       C. Opt-Outs and Objections

       When the motion was originally filed, five individuals disputed their individual

settlement payment, one individual submitted an opt-out statement, and two objections were

filed with the Court. “Once preliminary approval has been granted, a class action settlement

is presumptively reasonable, and an objecting class member must overcome a heavy burden to

prove that the settlement is unreasonable.” Levell v. Monsanto Research Corp., 191 F.R.D.

543, 550 (S.D. Ohio 2000) (citing Williams v. Vukovich, 720 F.2d 909, 921 (6th Cir.1983)).

Objections to the proposed settlement “must state whether it applies only to the objector, to a

specific subset of the class, or to the entire class, and also state with specificity the grounds for

the objections.” Fed. R. Civ. P. 23(e)(5)(a).

        “Objections based purely upon individual claims of loss do not warrant disapproval of

the proposed settlement.” EEOC v. McDonnell Douglas Corp., 894 F. Supp. 1329, 1335 (E.D.

Mo. 1995). United States District Judge Karen Caldwell explained in Thacker that the

“Court’s role in assessing the fairness of a settlement is not to make a de novo evaluation of

whether the measures applied to all claimants provide each individual with a satisfactory

recovery.” Thacker, 695 F. Supp. 2d at 528.           The dispute over the individual settlement

amounts were reviewed by counsel and Rust Consulting discussed the disputes with the

individuals. Here, Class Member Robert Haney discussed his dispute regarding his individual

settlement amount at the final fairness hearing and a tentative resolution was reached.
                                                -6-
       As noted above, Caine objected to the settlement because she contended she was

cheated out of money owed to her and she believes that a strong, punitive message should be

sent to the defendant. Accordingly, she asserted that she deserves interest owed and civil and

statutory penalties. She did not attend the final fairness hearing to discuss her objection. The

lack of punitive sanctions does not necessarily demonstrate that the settlement is unreasonable,

unfair, or inadequate. See McDonnell Douglas, 894 F. Supp. at 1337. Accordingly, her

objection is without merit.

       The Court also concludes that the entire settlement is reasonable. Each individual gets

his or her individual settlement amount based on the full number of the hours the person

worked over forty hours a week. Thus, all members of the class are made whole by the

settlement.

       D. Final Class Certification

       The class was provisionally certified for purposes of the proposed settlement. [Record

No. 28] Class certification requires that the class meet all of the requirements of Rule 23(a)

of the Federal Rules of Civil Procedure and one of the subsections of Rule 23(b). “The party

seeking the class certification bears the burden of proof.” In re Am. Med. Sys., Inc., 75 F.3d

1069, 1079 (6th Cir. 1996).

              i. Rule 23(a) Prerequisites

       Rule 23(a) requires numerosity, commonality, typicality, and adequacy of

representation. Coleman v. Gen. Motors Acceptance Corp., 296 F.3d 443, 446 (6th Cir. 2002).

The proposed class is sufficiently numerous such that joinder of all members would be

impracticable. See In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d

838, 852 (6th Cir. 2013). There are 428 individuals in the class which was ascertained from
                                             -7-
Air Evac’s employment records. See Elliot v. LVNV Funding, LLC, No. 3:16-cv-00675-RGJ,

2019 U.S. Dist. LEXIS 143692 (W.D. Ky. Aug. 23, 2019) (concluding that a class with over

400 distinct members meets the numerosity requirement).

       Next, there are common questions of law or fact for the entire class and the class

representative’s claims are typical of the class. In re Whirlpool, 722 F.3d at 853. “A claim is

typical if ‘it arises from the same event or practice or course of conduct that gives rise to the

claims of other class members, and if his or her claims are based on the same legal theory.’”

Beattie v. CenturyTel, Inc., 511 F.3d 554, 561 (6th Cir. 2007) (quoting In re Am. Med. Sys., 75

F.3d at 1082). The named plaintiff and all potential class members were subject to the same

overtime policy, and the common question is whether the potential class members should have

been paid overtime in accordance with KRS Chapter 337. Both the commonality and typicality

prerequisites are met.

       Finally, the Court must “measure the adequacy of the class members’ representation

based upon two factors: ‘1) the representatives must have common interests with unnamed

members of the class, and 2) it must appear that the representatives will vigorously prosecute

the interests of the class through qualified counsel.’” Greenberg v. Procter & Gamble Co. (In

re Dry Max Pampers Litig.), 724 F.3d 713, 721 (6th Cir. 2013) (quoting Vassalle v. Midland

Funding LLC, 708 F.3d 747, 757 (6th Cir. 2013)). Peck is an adequate class representative

because he suffered the same type of injury as the proposed class members and possesses the

same interest in receiving his past overtime compensation. See East Tex. Motor Freight Sys.

Inc. v. Rodriguez, 431 U.S. 395, 303 (1977) (explaining class representatives are generally

adequate if they suffer the same harm and have the same interest as the other class members).

Finally, the representation of the class is adequate because class counsel are experienced class
                                              -8-
action litigators and recently finished a similar class action before this Court. Accordingly,

the class meets all requirements of Rule 23(a).

          ii. Rule 23(b)

          The plaintiff seeks to certify the class under Rule 23(b)(3) which requires that:

          the court finds that the questions of law or fact common to class members
          predominate over any questions affecting only individual members, and that a
          class action is superior to other available methods for fairly and efficiently
          adjudicating the controversy. The matters pertinent to these findings include:
                 (A) the class members’ interests in individually controlling the
                 prosecution or defense of separate actions;
                 (B) the extent and nature of any litigation concerning the controversy
                 already begun by or against class members;
                 (C) the desirability or undesirability of concentrating the litigation of the
                 claims in the particular forum; and
                 (D) the likely difficulties in managing a class action.

The predominance inquiry requires that a proposed class be “sufficiently cohesive to warrant

certification.” Amchen Products, Inc. v. Windsor, 521 U.S. 591, 623 (1997). As the Court

has previously explained, a putative class meets the predominance inquiry when the legal or

factual questions in a case are “subject to generalized proof, and thus applicable to a class as a

whole.” Sandusky Wellness Center, LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460, 468

(6th Cir. 2017) (quoting Amchem Prods, Inc., 521 U.S. at 623). Additionally, a class action

under Rule 23(b)(3) must be the superior method for fairly and efficiently adjudicating the

matter.

          The proposed class members’ claims all share the same question of law and the only

difference is the potential amount of overtime pay due to them. Each individual was subject

to Air Evac’s same overtime policy. The Court has previously noted that a class action allows

the individuals to pool their resources and not suffer from inconsistent judgments. Further,

some potential class members may not receive a significant payout making it burdensome to
                                                 -9-
pursue litigation on their own. Additionally, it does not appear that any proposed class

members have begun other litigation and many did not know they had a viable claim until Peck

pursued this litigation.

       E. Final Approval of Settlement

       After a final fairness hearing is held, the Court must determine whether the settlement

is fair, reasonable, and adequate. Fed. R. Civ. P. 23(e). As was mentioned in the Court’s

Memorandum Opinion and Order preliminarily approving the settlement, Rule 23(e) now sets

forth specific factors to determine whether a settlement is “fair, reasonable, and adequate.”

Additionally, the Sixth Circuit has developed specific factors to determine whether a

settlement is “fair, reasonable, and adequate.”

       The Rule 23(e) factors are:

       (A) the class representatives and class counsel have adequately represented the
       class;
       (B) the proposal was negotiated at arm’s length;
       (C) the relief provided for the class is adequate, taking into account:
              (i) the costs, risks, and delay of trial and appeal;
              (ii) the effectiveness of any proposed method of distributing relief to the
              class, including the method of processing class-member claims;
              (iii) the terms of any proposed award of attorney’s fees, including timing
              of payment; and
              (iv) any agreement required to be identified under Rule 23(e)(3); and
       (D) the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2).

       First, the class representative and class counsel have adequately represented the class.

The parties’ attorneys are experienced class action litigators and they utilized a mediator in

conducting arm-length negotiations. Further, the attorneys reviewed a significant amount of

time and payroll data in determining the amount owed to members of the class.



                                             - 10 -
       Second, the proposal was negotiated at arm’s length. The parties engaged in extensive

negotiations with the assistance of an experienced mediator. Further, both parties engaged

their own experts to calculate the amount of overtime owed. Additionally, the parties

discussed the strengths and weaknesses of their claims and defenses before determining that

settlement was the best option.

       Third, the settlement is adequate because it includes full payment of overtime for each

of the potential class members. Additionally, there are always risks to litigation, and there is

a lack of binding appellate authority on whether the Airline Deregulation Act preempts the

KWHA which adds an additional level of risk in continuing litigation.            The amount of

attorney’s fees and costs is within a reasonable range in a common fund fee award. The amount

of attorney’s fees requested is about 25% of the total settlement fund, which is between the

normal 20% to 30% range. See Gooch v. Life Investors Ins. Co. of America, 672 F.3d 402,

426 (6th Cir. 2012). The attorney’s fees will not reduce the amount each putative class member

will receive. Also, there are no side agreements apart from the settlement itself.

       Finally, the class members are treated equitably in comparison to other members of the

class. Each class member will receive the sum to which they are entitled based on the actual

amount of unpaid overtime hours that he or she worked. Accordingly, the Rule 23(e) factors

support that the settlement is fair, reasonable, and adequate.

       The Sixth Circuit factors in determining whether a settlement is fair, reasonable, and

adequate are:

       (1) the risk of fraud or collusion; (2) the complexity, expense and likely duration
       of the litigation; (3) the amount of discovery engaged in by the parties; (4) the
       likelihood of success on the merits; (5) the opinions of class counsel and class
       representatives; (6) the reaction of absent class members; and (7) the public
       interest
                                             - 11 -
UAW, 497 F.3d at 641. No single factor is determinative, and the Court considers the factors

relevant to the circumstances of each individual case. In re Auto. Parts Antitrust Litig., No.

2:17-cv-13005, 2018 U.S. Dist. LEXIS 225726, at *231-32 (E.D. Mich. Nov. 6, 2018).

       The settlement agreement was the result of arms-length negotiations by qualified

counsel and there is no indication that there was any fraud or collusion. “Courts presume the

absence of fraud or collusion in class action settlements unless there is evidence to the

contrary.” Thacker, 695 F. Supp. 2d at 531 (citing Leonhardt v. ArvinMeritor, Inc., 581 F.

Supp. 2d 818, 838 (E.D. Mich. 2008)).

       The complexity, expense, and likely duration of litigation weigh in favor of settlement.

Settlement would allow the parties and the class to avoid the burden and expense of trial,

expensive discovery, and protracted motions practice. Additionally, the defendant would

likely attempt to litigate this Court’s ruling on whether the Airline Deregulation Act preempts

the KWHA. The parties note that it would likely take several years and additional legal fees

to resolve the claims.

       The parties previously engaged in some informal discovery to identify class members

and potential claims. Air Evac produced payroll and time data for all potential class members

and each side utilized experts to conduct data analysis of the unpaid wages.

       The Court “cannot judge the fairness of a proposed compromise without weighing the

plaintiff’s likelihood of success on the merits against the amount and form of the relief offered

in the settlement.” UAW, 497 F.3d at 631 (quoting Carson v. Am. Brands, Inc., 450 U.S. 79,

88 (1981)). This Court previously held that air ambulance companies are not exempt from the

KWHA. Day v. Air Methods Corp., No. 5:17-183-DCR, 2017 U.S. Dist. LEXIS 174693, at


                                             - 12 -
*6-10 (E.D. Ky. Oct. 23, 2017). The plaintiff would likely prevail on the overtime violation

claims.

          Class counsel and the class representative believe that the settlement amount is

reasonable, especially in light of the risks of litigating the claims. The judgment of class

counsel that settlement is in the best interest of the class “is entitled to significant weight, and

supports the fairness of the class settlement.” Sheick v. Auto. Component Carrier LLC, No.

2:09-cv-14429, 2010 U.S. Dist. LEXIS 110411, at *51 (E.D. Mich. Oct. 18, 2010). Class

counsel are experienced class action litigators and believe that the benefits of settlement

outweigh the risk of continued litigation and the costs that would be incurred.

          Additionally, the reaction of absent class members weighs in favor of the settlement.

Of the 428 class members, five class members disputed their individual settlement payments

and one individual filed an opt-out statement. Further, there were objections from Caroline

Caine and Robert Haney. “A certain number of opt-outs and objections are to be expected in

a class action. If only a small number are received, that fact can be viewed as indicative of the

adequacy of the settlement.” In re Cardizem CD Antitrust Litigation, 218 F.R.D. 508, 527

(E.D. Mich. 2003)). Only Robert Haney attended the final fairness hearing to raise an

objection to his individual settlement amount and one individual opted out.

          The public interest also weighs in favor of settlement. “[T]here is a strong public

interest in encouraging settlement of complex litigation and class action suits because they are

‘notoriously difficult and unpredictable’ and settlement conserves judicial resources.”

Cardizem, 218 F.R.D. at 530 (internal citations and quotations omitted). Allowing settlement

in this matter will promote the fair and expeditious resolution of the matter.



                                               - 13 -
       F. Attorney’s Fees

       Rule 23(h) of the Federal Rules of Civil Procedure allows for “reasonable attorney’s

fees and nontaxable costs that are authorized by law or parties’ agreement.” A common fund

award is appropriate when “each member of a certified class has an undisputed and

mathematically ascertainable claim to part of a lumpsum judgment recovered on his behalf.”

Boeing Co. v. Van Gemert, 444 U.S. 472, 479 (1980). In determining the amount of fees in

common fund cases, the Court may use either the lodestar method or percentage of the fund

method. Rawlings v. Prudential-Bache Properties, Inc., 9 F.3d 513, 517 (6th Cir. 1993). Most

common fund awards are between 20% and 30% of the total settlement fund. Gooch v. Life

Investors Ins. Co. of America, 672 F.3d 402, 426 (6th Cir. 2012). And in evaluating whether

the requested fee request is reasonable, the Court considers:

       (1) the value of the benefit rendered to the plaintiff class []; (2) the value of the
       services on an hourly basis; (3) whether the services were undertaken on a
       contingent fee basis; (4) society’s stake in rewarding attorneys who produce
       such benefits in order to maintain an incentive to others; (5) the complexity of
       the litigation; and (6) the professional skill and standing of counsel involved on
       both sides.

Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th Cir. 1996).

       The parties request $750,000.00 in attorney’s fees and costs, which is approximately

25% of the total settlement fund. [Record No. 33] The defendant agreed to pay attorney’s

fees in addition to the total amount of unpaid wages for the potential class members. The

settlement provides value to the putative class because each individual member will receive

the full amount of their unpaid overtime wages. As has been explained at several points in this

opinion, class counsel are experienced with class action litigation and expended significant




                                              - 14 -
resources in negotiating a settlement. Accordingly, $750,000.00 in attorney’s fees and costs

is reasonable.

       G. Schedule

       Peck also asks that the Court to adopt the proposed schedule to effectuate the remainder

of the settlement process. More specifically, he requests that the defendant provide the gross

settlement fund to the administrator within seven calendar days of the effective date of

settlement. And Peck further requests that the administrator disburse the gross settlement fund

within seven calendar days of receiving the gross settlement fund. This schedule is also

reasonable.

                                                 III.

       In summary, the notice provided was reasonable. Additionally, the settlement amount

and attorney’s fees and costs are fair, reasonable, and adequate. There was only one opt-out

and only one true objection to the settlement. The settlement as a whole is fair and reasonable

and the class will be finally certified and the settlement accepted. Accordingly, it is hereby

       ORDERED as follows:

       1.        Plaintiff Jason Peck’s motion to certify the class and approve the final settlement

[Record No. 28] is GRANTED.

       2.        The settlement agreement is APPROVED.

       3.        The provisionally certified class is now finally certified pursuant to Federal

Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure for purposes of settlement only.

       4.        The schedule for effectuating the settlement agreement is APPROVED. The

defendant shall provide the gross settlement fund within seven days of the date of this



                                                - 15 -
Memorandum Opinion and Order. The administrator shall disburse the funds within seven

days of receiving the gross settlement fund.

       5.      All objections to the settlement are OVERRULED.

       6.      The Court approves the settlement and attorneys’ fee request, as amended by

the plaintiff’s counsel.

       7.      This Court retains jurisdiction over one outstanding issue regarding Robert

Haney’s settlement payment raised during the fairness hearing. The parties shall notify the

Court within thirty (30) days whether the claim has been resolved or if the parties need the

Court’s assistance in finally resolving any issues regarding Mr. Haney’s claim.

       Dated: January 21, 2020.




                                               - 16 -
